Mb. Chibe Justice Mitchell,
dissenting.
On the facts of this case I would reach a different conclusion from that of the court below and the majority here. But the dangerous construction here was not far from the public street and appears to have been easily accessible from it. The case is therefore a close one and the submission of it to the jury might be sustained on its facts without great stretch of principle. But I most earnestly dissent from the effort to recognize the case of Hydraulic Works Co. v. Orr, 83 Pa. 332. The opinion of the majority refers to it as having “ become like a shuttlecock in battledore to be pitched up and down.” The reason is not far to seek. The case was a departure from settled principles, was wrongly decided, and has never commanded the general approval of professional opinion either at the bar or on the bench. In the very next subsequent case that arose in this court, Gramlich v. Wurst, 86 Pa. 74, it was practically overruled, for though Justice Woodward makes an effort to distinguish the cases, yet the distinction is merely in the details of fact and not in principle, and when he says that “ no cause was ever more justly decided ” he does not say more correctly or more legally decided, and his dictum is manifestly based on humane sentiment rather than on settled law. The two cases are absolutely irreconcilable in principle, and Gramlich v. Wurst, restored the ancient and established law. What little -was left of authority in Hydraulic Works Co. v. Orr, was practically ended by Gillespie v. McGowan, 100 Pa. 144, though there again the mistake was made of setting up an unsubstantial distinction, instead of overruling the case absolutely. The same view was again taken in Horstick v. Dunkle, 145 Pa. 220.
A disposition to waver on the subject, however, cropped up in Schilling v. Abernethy, 112 Pa. 437, and since then the *334case has, as the majority say, been pitched up and down like a shuttlecock. And it will so continue, for the decision is wrong and the ghost of error will not be laid. The settled-common-law rule, followed in Gramlich v. Wurst, that a landowner is not liable for injury to a trespasser from a ditch or an open quarry or other obstruction on his own land unless it is so near the public highway that a traveler lawfully using the highway may accidentally or without intended trespass fall into it, is the only safe and permanent guide. The fact that the person injured is a child is immaterial because under the circumstances there was no negligence of the defendant.
I would reverse this judgment on the ground that on the admitted facts the court should have given binding directions for the defendant.
Fell, J., joins in the dissent.